internal_revenue_service number info release date cc psi 1-cor-114007-00 date uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains form_2553 was rejected by the service_center and one corporate tax_return has been filed since inception this means taxable years and forward are open for our consideration you will find useful information in this letter relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period may qualify for a reduced user_fee in the amount of dollar_figure if a corporation is eligible for this reduced fee a statement attesting their eligibility must be included with its request please review appendix b of revproc_2000_1 for a sample format for requesting a private_letter_ruling if you decide to submit a private_letter_ruling request please include the proper user_fee submit documents demonstrating your intent to be an s_corporation from inception and explain your reasonable_cause for failing to submit a timely election please refer your request to our office by adding the following to the following address attn cc p a p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
